Title: From James Madison to Benjamin Lincoln (Abstract), 30 May 1805
From: Madison, James
To: Lincoln, Benjamin


30 May 1805, Department of State. “I have lately received the protest [not found] of Capt. Mathew Rice of the Schooner Diana of Boston, detailing the circumstances of a murder and piracy committed on board of her, by the Officers and crew of a Boat under Spanish colours, in the streights of Gibraltar. To support the steps which may be proper upon this subject, it is necessary that all the facts tending to ascertain the Nation to which the boat belonged or to the discovery of the pirates should be furnished: and I therefore request you to examine the Captain of the Diana and transmit to me in the form of a deposition any such facts as he may know.”
